Sutton, J.
1. Applying the answer of the Supreme Court to the question certified to it by this court in this case (Coleman v. Newsome, 179 Ga. 47), the trial judge erred in refusing to qualify the jury by purging the panel of any employees of the defendant’s insurance carrier, such error being a reversible one and rendering nugatory the further proceedings in the cause.
2. This case was an action to recover for the death of the plaintiff’s husband alleged to have been caused by the negligence of the defendant in operating his automobile and colliding with an automobile driven by the plaintiff’s husband. The verdict of the jury in the defendant’s favor was not demanded under the evidence, but, on the contrary, there was evidence adduced upon the trial which would have supported a verdict in favor of the plaintiff. In these circumstances the contention of the defendant, that even if it was error for the trial judge to refuse to qualify the jury as requested by plaintiff, the error was harmless, because the evidence in the case demanded a verdict in favor of the defendant, is not well taken.
3. It follows that the trial judge erred in overruling plaintiff’s motion for a new trial.

Judgment reversed.


Jenkins, P. J., and Stephens, J., oonour.

A. S. Bradley, Phillips & Abbot, H'erschel H. Smith, for plaintiff.
Martin, Martin ,& Snow, for defendant.